        Case 4:20-cv-01079-BSM Document 35 Filed 06/14/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

SAMMIE L. THOMAS, JR.                                                       PLAINTIFF
ADC #122555

v.                         CASE NO. 4:20-CV-01079-BSM

DEXTER PAYNE, Director,
Arkansas Department of Correction                                         DEFENDANT

                                        ORDER

      United States Magistrate Judge Jerome Kearney’s proposed findings and

recommendations [Doc. No. 33] have been received, and are hereby adopted. Sammie

Thomas’s motion to dismiss [Doc. No. 32] is granted and this case is dismissed without

prejudice. Fed. R. Civ. P. 41(a)(2). Thomas’s motion to stay the proceedings [Doc. No. 14]

is denied as moot.

      IT IS SO ORDERED this 14th day of June, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
